Title: To Thomas Jefferson from George Jefferson, 4 October 1804
From: Jefferson, George
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Richmond 4th. Octr. 1804
               
               I forward your account inclosed—from which there appears to be a balance due us of £203.11.8.
               The Coal which you desired me to send you, I have ordered.—I apprehend however there may be some delay, as there probably may be some difficulty in procuring a vessel, and Coal is likewise very scarce.
               The blinds I find are not yet forwarded, which now I suppose we need not hurry ourselves about. 
               I am Dear Sir Yr. greatly obliged & Mt. humble Servt.
               
                  
                     Geo. Jefferson
                  
               
            